Continuation of Box 12 of Advisory Action:
With respect to 35 USC 103 rejection of claims 1-3 over Takahashi et al. (US 20080033096 A1), first the examiner submits that applicant has pointed to paragraph 0054 of Takahashi (see paragraph 3 on page 4 of the after-final amendment (AFA) submitted on September 6, 2022) for disclosing uniaxially or biaxially stretched films.   However, it is submitted that paragraph 0054 of Takahashi does not disclose uniaxially stretched or biaxially stretched films, instead, paragraph 0073 of Takahashi discloses such films. Second, applicant’s comments relating to technical advantages of applicant’s invention as set forth on pages 3-4 of the after-final amendment (AFA) submitted on September 6, 2022 are acknowledged.  Third,  applicant argues that Takahashi merely states that both unstretched films and stretched (uniaxially or biaxially) films can be used for the substrate.  According to applicant, Takahashi does not teach any technical advantages of using uniaxially stretched films over an unstretched film or biaxially stretched film as the substrate for adhesive tape. As such, it would not have been obvious to one skilled in the art to specifically select an use a uniaxially stretched film as the substrate.  Particularly, in the first place, what is disclosed in Takahashi is not an adhesive tape for wire harness.  Thus, there is no motivation to use uniaxially stretched film as the substrate in the PSA tape of Takahashi in order to obtain the technical advantages disclosed in the present invention.  Page 4 of the AFA. 

The examiner respectfully disagrees.  While the examiner recognizes that Takahashi does not explicitly suggest to use uniaxially stretched film as a substrate.  However, Takahashi suggests that one skilled in the art can use either unstretched film or stretched film (uniaxially or biaxially stretched) (0073).  Therefore, a person having ordinary skill in the art would have found it obvious to use unstretched or stretched film, including uniaxially stretched film as the substrate, motivated by the desire to form the PSA tape of Takahashi.  Furthermore, given that the uniaxially stretched film of Takahashi renders obvious claimed substrate formed of a uniaxially stretched film, absent any factual evidence on the record, the technical advantages described by applicant would intrinsically be present in the adhesive tape of Takahashi. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. MPEP 2145 (II).  As such, applicant’s argument is not found persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/           Primary Examiner, Art Unit 1788
September 9, 2022